Citation Nr: 0006290	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-23 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a stomach disorder. 

2.  Entitlement to service connection for residuals of gall 
bladder removal. 

3.  Entitlement to service connection for cardiovascular 
disease, including hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The appellant had over 21 years active military service 
between June 1967 and his retirement in July 1988.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO).  In September 1998, the Board remanded the 
case to the RO in an attempt to locate any additional service 
records. 


FINDINGS OF FACT

1.  There is no medical evidence of record of a nexus between 
the currently diagnosed gastroesophageal reflux disease or 
gastroenteritis (claimed as a stomach disorder) and the 
veteran's military service. 

2.  There is no medical evidence of record of a nexus between 
gall bladder disability and the veteran's military service. 

3.  There is no medical evidence of record of a nexus between 
cardiovascular disease, including hypertension, and the 
veteran's military service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a stomach disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for residuals of a gall bladder removal is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for cardiovascular disease, including hypertension, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Where a veteran who 
served for 90 days or more during a period of war develops 
cardiovascular disease, including hypertension, or calculi of 
the gall bladder, to a degree of 10 percent or more within 
one year from separation from such service, such disease may 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. 3.307, 3.309 (1999).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 488 (1997).   That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.


I.  Stomach Disorder

The veteran contends that he currently has a disability of 
the stomach which began in service.  In his substantive 
appeal, the veteran wrote that he had experienced stomach 
pain continuously since 1977.  At the personal hearing in 
August 1997, the veteran contended that his stomach and gall 
bladder conditions were interrelated. 

The evidence of record reflects that in service in 1977 the 
veteran was seen for stomach complaints and was diagnosed 
with excess stomach acid.  In January 1978 he was seen for a 
hyperacitic stomach.  In October 1984, examination noted a 
history of stomach problems with eating dairy products, but 
examination showed the stomach to be within normal limits.  
Likewise, an examination in October 1985 reflected no stomach 
or intestinal complaints and clinical examination revealed no 
abnormalities related to the stomach and digestive tract. 

At a VA compensation examination in January 1996, the veteran 
reported a 3 year history of episodes of intermittent and 
recurring upper abdominal pain and heartburn.  Examination 
revealed slight diffuse upper quadrant tenderness and 
slightly hyperactive bowels, diagnosed as gastroenteritis, 
slightly disabling.  

At a VA compensation examination in September 1997, the 
veteran reported that, for the previous 2 years, he had 
experienced symptoms of intermittent right upper quadrant 
pain after meals, which lasted a few hours.  The diagnosis 
was gastroesophageal reflux disease as a contributing factor 
to these symptoms (along with residuals of cholecystectomy).  
The examiner offered the opinion that the gastroesophageal 
reflux disease was not related to residuals of gall bladder 
removal or due to military service. 

After a review of the evidence, and even assuming the 
credibility of the evidence (for well-groundedness purposes), 
the Board finds that there is simply no medical evidence of 
record to demonstrate a nexus between the veteran's current 
stomach disorder, diagnosed many years after service as 
gastroesophageal reflux disease or gastroenteritis, and his 
active duty service.  See 38 U.S.C.A. § 5107(a).  There is no 
medical evidence of a continuity of pertinent symptoms from 
those documented in service in the late 1970's on.  Later 
service medical records do not document continuity problems, 
and it appears that the current stomach disorders were first 
documented many years after discharge from service. 

The Board acknowledges the veteran's testimony regarding 
essentially continuous post-service symptomatology of what he 
claims as a stomach disorder.  However, even assuming the 
credibility of his reporting of such post-service 
symptomatology, there is still no medical evidence to relate 
"the present condition to that symptomatology."  Savage at 
498. 

Notwithstanding the veteran's testimony and contentions, 
there is no medical evidence of record to demonstrate a nexus 
between the veteran's currently diagnosed gastroenteritis or 
gastroesophageal reflux disease and his service.  A lay 
person such as the veteran is competent to describe symptoms, 
but is not competent to offer evidence which requires medical 
knowledge, such as diagnosis or a determination of etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Stadin 
v. Brown, 8 Vet. App. 280, 284 (1995).  If the only evidence 
on a medical issue is the testimony of a lay person, the 
claimant does not meet the burden imposed by 38 U.S.C. 
section 5107(a) and does not have a well-grounded claim.  See 
Grottveit, 5 Vet. App. at 93.  Unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form the basis of a well-grounded claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  For these reasons, the 
Board must find that the veteran's claim for service 
connection for a stomach disorder is not well grounded.  
38 U.S.C.A. § 5107(a). 

II. Residuals of Gall bladder Removal

The veteran contends that he underwent gall bladder removal 
in 1988 at the military hospital at the Camp Lejeune Marine 
Corp Base.  In his substantive appeal, the veteran wrote that 
had a "gall bladder" attack in service.  At a personal 
hearing in August 1997, the veteran testified that he 
experienced what he believed to be gall bladder attacks in 
1977 and again in 1978. 

Service medical records are negative for gall bladder disease 
or injury during service or prior to the veteran's separation 
from service in July 1988.  A November 1990 private medical 
record (for treatment of gout) includes a notation under the 
heading "Major Problems" that the veteran underwent gall 
bladder removal in 1989.  

In November 1994, the veteran reported that since a 
cholecystectomy in 1989 he had not had recurrent abdominal 
discomfort.

At a VA compensation examination in January 1996, the veteran 
reported that he had a cholecystectomy in 1988 with temporary 
relief of symptoms, with abdominal pains for the previous 3 
years.  Examination revealed a clean, well-healed, 6 inch 
cholecystectomy scar of the right upper quadrant, with slight 
diffuse right upper quadrant tenderness, diagnosed as status 
post cholecystectomy. 

At a VA compensation examination in September 1997, the 
veteran reported that he had right upper quadrant pain in 
1976, and complained of chronic ache in his right upper 
quadrant that was present for several hours after a meal.  
The resulting diagnosis at the September 1997 VA examination 
was residuals of cholecystectomy, including underlying 
component of gastroesophageal reflux, which was causing mild 
disability.  

At a personal hearing in August 1997, the veteran testified 
as follows: he first experienced what he believed to be a 
gall bladder attack in 1977 and again in 1978; he was not 
treated for his stomach but self medicated in service; his 
gall bladder was removed in the Spring 1989 or within a year 
of discharge from service, or in the Fall of 1989. 

After a review of the evidence, the Board finds that there is 
no medical evidence of record to demonstrate a nexus between 
residuals of the gall bladder removal and his active duty 
service.  See 38 U.S.C.A. § 5107(a).  There is no medical 
evidence of record to demonstrate that the cholecystectomy 
was performed during service or within one year of service 
separation.  Requests to the Camp Lejeune Naval Hospital 
reflect that no records of treatment of the veteran for the 
period from July 1988 to July 1989 were located.  While a 
1990 private medical record refers to gall bladder removal 
1989, it appears that this reference simply reflected history 
furnished by the veteran himself at that time.  The 1990 
reference is not in itself medical evidence showing that such 
surgery took place in 1989. 

Notwithstanding the veteran's testimony and contentions, 
there is no medical evidence of record to demonstrate calculi 
of the gall bladder to a degree of 10 percent disabling 
within a year of service separation, or to otherwise suggest 
a nexus between the veteran's residuals of gall bladder 
removal and his service.  

The veteran is not competent to offer evidence which requires 
medical knowledge, such a determination of etiology.  
Espiritu.  With regard to the veteran's written assertion in 
his substantive appeal, and his personal hearing testimony, 
that a doctor told him soon after service that he had had a 
gall stone for "quite some time" and the doctor "had never 
seen one so large," the Court has held that such a veteran's 
account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  With regard to the veteran's reported history of a 
cholecystectomy in 1988 (recorded by the examiner at the 
January 1996 VA examination), the Court has held that such 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

III. Cardiovascular Disease (including Hypertension)

The veteran contends that his currently diagnosed 
cardiovascular disease, including hypertension, is 
etiologically related to service.  He specifically contends 
that, during service, his blood pressure and cholesterol 
levels were sometimes high. 

Service medical records are negative for complaints or 
diagnosis of a cardiovascular disorder during service, 
including hypertension.  At the time of an annual physical 
examinations in October 1984 and October 1985, blood pressure 
was recorded as 120/70 and 118/72 respectively.  A review of 
the NAVCARE records from 1988 include the following blood 
pressure readings: 150/92 in December 1988; 140/90 in May 
1989; 134/96 and 138/100 in June 1989; and 134/96 in October 
1989.  

The veteran was first diagnosed with a cardiovascular 
disorder in November 1994, when he was seen at the St. Joseph 
Health Center for  complaints of chest pain, with a history 
of no exertional chest discomfort and of being healthy, 
except for gout and epigastric discomfort.  Physical 
examination recorded blood pressure as 140/80 in the right 
arm and 128/80 in the left arm, and clinical findings were 
normal.  A left heart catheterization revealed total 
occlusion of a marginal branch with very modest wall motion 
abnormality and only mild other coronary system disease.  The 
resulting diagnoses were acute myocardial infarction and 
hyperthyroidism.  Private treatment records dated in April 
and December 1995 were negative for findings of 
cardiovascular disorder, including with echocardiogram (ECG) 
testing.  The relevant assessment was status post obtuse 
marginal vessel myocardial infarction.  A December 1996 
electrocardiogram (EKG) treadmill exercise test revealed good 
exercise tolerance and was negative for angina, dysrhythmias, 
or ischemic EKG changes. 

At a VA compensation examination in September 1997, the 
veteran reported intermittent episodes of elevated blood 
pressure while in service, but that he had never been treated 
for high blood pressure since his heart attack three years 
prior.  Clinical measures, including EKG, chest X-rays, and 
laboratory tests, were negative.  The diagnosis was grade III 
hypertension which was not causing any disability, and was 
not directly related to the fact that the veteran served in 
the military. 

At a personal hearing in August 1997, the veteran testified 
as follows: his blood pressure fluctuated during and after 
service; he hid this fact from the doctors; high blood 
pressure was not noticed until the Spring of 1989; and 
hypertension was not diagnosed until 1995 when he suffered a 
heart attack. 

After a review of the evidence, the Board finds that there is 
no medical evidence of record tending to show that the 
veteran's current cardiovascular disease, including status 
post myocardial infarction and hypertension, was manifested 
during service or to a degree of 10 percent or more disabling 
within a year of service separation, and there is otherwise 
no medical evidence of record of a nexus between the 
veteran's current cardiovascular disease, including 
hypertension, and his military service.  The evidence 
reflects that the veteran's myocardial infarction did not 
occur until 1994, notably over 6 years after service 
separation.  The Board notes that the veteran's diastolic 
blood pressure readings in service were clearly documented, 
but medical personnel nevertheless did not render a diagnosis 
of hypertension.  Moreover, there is no medical opinion 
evidence of record to relate the veteran's current 
cardiovascular disorder or hypertension to his service, and 
the veteran's belief that he had either cardiovascular 
disease or hypertension in service (thus the need to hide 
this fact from the doctors) does not constitute the required 
medical nexus.  Espiritu.

For these reasons, the Board must find that the veteran's 
claim of entitlement to service connection for cardiovascular 
disease, including hypertension, is not well grounded.  
38 U.S.C.A. § 5107(a). 

Conclusion

As the claims on appeal are not well grounded, VA has no 
further duty to assist the veteran-appellant in developing 
the record to support these claims.  See Epps, 126 F.3d at 
1467-68.  Furthermore, as the Board is not aware of the 
existence of additional relevant evidence that could serve to 
make the veteran's claim as to these issues well grounded, 
there is no further duty on the part of VA under 38 U.S.C.A. 
§ 5103(a) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disorders.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 


ORDER

The appeal as to all issues is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

